DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-10 & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US Pub no. 2019/0080738 A1)
Regarding claim 1, Choi et al discloses a magnetic memory device (fig. 3a)comprising: a first spin-orbit torque (SOT) induction structure(204), the first SOT induction structure (204)comprising a Hall metal having perpendicular magnetic anisotropy[0025]; a first magnetic tunnel junction (MTJ) stack(101) disposed over the first SOT induction structure(204); a first conductive line (2)coupled to a first side of the first SOT induction structure(204); and a second conductive line (3)coupled to a second side of the first SOT induction structure(204).
Regarding claim 6, Choi et al discloses comprising a spacer layer (40) fig. 3a.  
Regarding claim 7, Choi et al discloses wherein the spacer layer (40) comprises a metal [0042].

Regarding claim 9, Choi et al discloses A magnetic memory device (400) fig. 4 comprising: a first spin-orbit torque (SOT) induction structure(204), the first SOT induction structure(204) comprising a Hall metal[0026]; a magnetic tunnel junction (MTJ) stack(101) disposed over the first SOT induction structure (204), the MTJ stack (101)comprising a spacer layer (40)interposed between a free layer(104) of the MTJ stack (101)and the first SOT induction structure (204) fig. 4; a first conductive line(2) coupled to a first side of the first SOT induction structure (204); and
a second conductive line (3) coupled to a second side of the first SOT induction structure (204) fig. 4.

Regarding claim 10, Choi et al discloses wherein the MTJ stack comprises: the free layer (104), a barrier layer (106)over the free layer  (104), the reference layer  (108)over the barrier layer(106), a second spacer layer (110)over the reference layer (108), and the pinned layer (112)over the second spacer layer(110)[0023].
Regarding claim 13, Choi et al discloses wherein the spacer layer (40)has a shape in top down view which is the same shape as a shape of the SOT induction structure(spacer layer has same shape as 204) (fig. 5a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-5, 11, & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pub no. 2019/0080738 A1) in view of Hong (US Pub no. 2019/0103553 A1).
Regarding claim 2, Choi et al discloses all the claim limitations of claim 1 but fails to teach wherein the first SOT induction structure comprises alternating metal layers of a first non-ferromagnetic metal and a second ferromagnetic metal.
However, Hong et al discloses a spin orbit torque magnetic device wherein the first SOT induction structure comprises alternating metal of a first non-ferromagnetic metal ( 124 and 128 or 222 and 223a to 223n)and a second ferromagnetic metal layers (126 or 226/224a to 224n) [0050][00667]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Choi et al with the teachings of Hong et al to enhance spin orbit coupling.
Regarding claim 3, Hong et al discloses wherein a bottom layer (222) of the first metal (Pd) has a greater thickness than a second layer (223) of the first metal (Pd), a first layer (224) of the second metal (Co) interposed between the bottom layer (222) and the second layer (223b) fig. 3 [0067].
Regarding claim 4,   Hong et al discloses a spin orbit torque magnetic device comprising first metal (124) has a first lattice constant and the second metal
(126) has a second lattice constant, wherein the first lattice constant and the second lattice constant are different[0050].  
Regarding claim 5, Hong et al discloses wherein the first metal(222) has a first thickness(3nm), wherein the second metal (223a)has a second thickness(1nm) and 
Regarding claim 11, Choi et al discloses all the claim limitations of claim 9 but fails to teach wherein the first SOT induction structure comprises alternating metal layers of a first ferromagnetic material and a second non- ferromagnetic material.
However, Hong et al discloses SOT induction structure(220) comprises alternating metal layers of a first ferromagnetic material(224a to 224n and 226) and a second non- ferromagnetic material (223a to 223n and 222) [0067][0050].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Choi et al with the teachings of Hong et al to provide a superlattice that provides a large spin orbit torque.

Regarding claim 12, Choi et al discloses all the claim limitations of claim 11 but fails to teach wherein a lattice misfit of the first ferromagnetic material and the second non-ferromagnetic material is between 6% and 10%.
Hong et al discloses a spin orbit torque magnetic device wherein a lattice misfit of the first ferromagnetic material (126) and the second non-ferromagnetic material (124) is between 6% and 10% [0050].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Choi et al with the teachings of Hong et al to enhance spin orbit coupling


Claims 14-18, & 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hong (US Pub no. 2019/0103553 A1) in view of   Ishitani (US Pub no. 20210167278 A1) 
Regarding claim 14, Hong et al discloses a first spin-orbit torque (SOT) induction structure (fig. 1), the first SOT induction structure (120) comprising a multi-layer Hall metal having perpendicular magnetic anisotropy(abstract); a first magnetic tunnel junction (MTJ) stack (101)disposed over the first SOT induction structure (120) Fig. 1).
Hong et al fails to teach a first source/drain of a first transistor coupled to a first side of the first SOT induction structure; and a second source/drain of a second transistor coupled to a second side of the first SOT induction structure.
However, Ishitani et al discloses a magnetoresistive element comprising a first source/drain (SD)of a first transistor (Tr (110))coupled to a first side of a first SOT induction structure(20); and a second source/drain (SD)of a second transistor (Cw(TR(120) coupled to a second side of a SOT induction structure(20) (fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention of Hong et al with the teachings of Ishitani et al to operate the device.
Regarding claim 15, Hong et al discloses wherein the first SOT induction structure (220) comprises alternating metal layers of a first metal (223a to 223n) and a second metal (224a to 224n), wherein a first thickness of the first metal (223a to 223n) is 1 nm [0067], and a second thickness of the second metal (224a to 224n) is between 0.01 nm and 0.7 nm [0062-0067].  However, Hong et al fails to teach that a first thickness is between 1 nm to 2 nm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a thickness of In re Aller, 220 F.2 d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 16, Hong et al discloses wherein the first SOT induction structure (220)comprises: a first metal layer (222) comprising a first metal (Pd), wherein a thickness of the first metal layer is between 2 nm and 5 nm (3nm)[0067], and alternating metal layers of a second metal (223a to 223n)and a third metal (224a to 224n/226), wherein a thickness of each of the alternating metal layers is between 0.01 nm and 2 nm([Co(0.4 nm)/Pd (1 nm))] 10Pd)[0067].
Regarding claim 17, Hong et al discloses wherein the first metal (222) and the second metal (223a) are the same material (Pd) [0067].
Regarding claim 18, Hong et al discloses wherein a first thickness of the first metal layer (222) is between 2 nm and 5 nm (3nm), wherein a second thickness of each of the alternating metal layers of the second metal (223a) and the third metal (224a/226) are between 0.01 nm and 2 nm [0067].
Regarding claim 20, Hong et al discloses the first SOT induction structure (220) comprises wherein alternating metal layers of a first metal and a second metal, wherein a lattice misfit between the first metal and the second metal is between 6% and 10% [0050].  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hong (US Pub no. 2019/0103553 A1) in view of   Ishitani (US Pub no. 20210167278 A1) as applied to claim 14 and further in view of Choi (US Pub no. 2019/0080738 A1).

However, Choi et al discloses a spacer layer (40) interposed between a first MTJ stack (101) and a first SOT induction structure (204).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Hong et al & Ishitani et al with the teachings of Choi et al to prevent conversion in underlying layers.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LATANYA N CRAWFORD EASON/          Primary Examiner, Art Unit 2813